Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered March 23, 1995, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*635Contrary to the defendant’s contention, in view of the elements of each crime as charged to the jury, the defendant’s acquittal on the count charging criminal possession of a weapon in the second degree did not necessarily negate the intent element or any other element of manslaughter in the first degree (see, People v Tucker, 55 NY2d 1; People v Stitt, 201 AD2d 593; People v Miles, 198 AD2d 445). Thus, the verdict was not repugnant.
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Thompson, Altman and Luciano, JJ., concur.